DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 23 March 2023 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, recitation “wherein each intermediate space between…between each of the windings and non-current-conducting housing parts and/or attachment parts of the stator” is vague and indefinite in scope. The difference/s between generic groups “housing parts” and “attachment parts” is unclear.  While the specification [0032] teaches “non-current-conducting housing parts of the stator 6 and/or attachment parts, for example covers…”, the species “covers” could conceivably belong to either group.  Further, the scope of “housing parts” and “attachment parts” is indefinite since it is not clear what besides covers is included in either of these groups.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (JP 2019-17221).
Regarding claim 1, with reference to the English-language equivalent EP 3654496, Takeuchi teaches a stator 51 of an electric motor for driving a hermetic compressor,1 wherein the stator comprises: 
a stator core 81, which has bars (teeth) 99 directed radially inward arranged evenly distributed about a circumference of the stator core 81 on an inner side of the stator which is substantially cylindrically shaped on an outward side (Fig.3), wherein stator slots 93 are formed between the bars 99 respectively adjacent in a circumferential direction, and wherein conducting wires (of windings 85) are respectively wound into coils (windings) 85 around the bars, and wherein each intermediate space between individual ones of the conducting wires of windings 85, between each of the windings 85 and a base insulation (insulator) 83 which is situated between the windings and the stator core, between different ones of the coils 85, and between each of the windings 85 and “non-current-conducting housing parts and/or attachment parts of the stator” [sic] (e.g., housing 33), is filled with a potting compound (resin material) 87 as an insulating material, and wherein recesses (flow paths/spaces) 95/T for cooling ducts to cool the stator are formed within the insulating material 87 ((¶[0037]; ¶[0041]; ¶[0046]; Figs.3,5&8).  

    PNG
    media_image1.png
    627
    495
    media_image1.png
    Greyscale

Regarding claim 2, the insulating material is a resin (resin material) 87 (¶[0041).
Regarding claim 4, the recesses (flow paths/spaces) 95/T are formed within the insulating material 87 in the stator slots 93 (Figs.3,5&8).  
Regarding claim 5, one of the recesses (flow paths/spaces) 95/T is formed in each of the stator slots 93 (Figs.3,5&8).    
Regarding claim 6, the recesses (flow paths/spaces) 95/T are formed as elongated ducts, a longitudinal side of each of the elongated ducts extends from a first end face of the stator to an oppositely situated second end face of the stator (i.e., flow paths allow fuel to pass therethrough in the axial direction Z; ¶[0034]; Figs.3,5&8).  
Regarding claim 7, the recesses (flow paths/spaces) 95/T are aligned radially in a cross- section of the stator (Figs.3,5&8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Bookout (US Pat.Pub.2007/0152523).
Takeuchi’s insulating material (resin material) 87 is not an epoxy, per se.
But, Bookout teaches a submersible motor comprising a stator core encapsulated in an electrically insulating polymeric material insulation such as epoxy resin (e.g., GE’s LNP) providing, inter alia, high dielectric and good strength (¶[0028]). 
Thus, it would have been obvious before the effective filing date to use epoxy resin as the insulating material in Takeuchi since Bookout teaches this material was known to provide an electrical insulation with high dielectric and good strength.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 5,015,159) in view of Profitt (US 3,210,583). 
Regarding claim 1, Mine teaches a stator (armature) 12 of an electric motor for driving a hermetic compressor,2 wherein the stator comprises: 
a stator core 13, which has bars (poles) directed radially inward arranged evenly distributed about a circumference of the stator core on an inner side of the stator which is substantially cylindrically shaped on an outward side (Fig.8), wherein stator slots (recesses) 13a are formed between the bars respectively adjacent in a circumferential direction, and wherein conducting wires (of coils 15) are respectively wound into coils around the bars, and wherein each intermediate space between individual ones of the conducting wires of windings (coils) 15, between different ones of the coils 15, and between each of the windings 15 and “non-current-conducting housing parts and/or attachment parts of the stator” [sic] is filled with a potting compound (first & second resin portions) as an insulating material E & F, and wherein recesses (groove portions) 11 for cooling ducts to cool the stator are formed within the insulating material E (i.e., “[T]he first resin portion E is partially filled in the recesses 13a. The second resin portion F is formed with a plurality of groove portions 11 projecting into the recesses 13a. The second resin portion F is coated on inner and outer circumferential surfaces of the core 13 and an exposed surface of the first resin portion E; c.4:57-66; Fig.8).  

    PNG
    media_image2.png
    373
    388
    media_image2.png
    Greyscale

	Mine does not teach “a base insulation which is situated between the windings [15] and the stator core [13]”.
	But, Profitt teaches a dynamo electric machine comprising a base insulation (slot liner) 10 situated between windings 24 and the stator core 20, to provide electrical insulation with decreased thickness without sacrifice of insulating properties and strength (c.1:9-47; c.2:3-45; Fig.2).

    PNG
    media_image3.png
    417
    490
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Mine with a base insulation situated between the windings and the stator core since Profitt teaches a base insulation would have provided the motor with electrical insulation with decreased thickness without sacrifice of insulating properties and strength. 
	Regarding claim 2, Mine teaches the insulating material is a resin (c.4:11-22).
	Regarding claim 3, Mine teaches the insulating material is an epoxy resin (c.4:12-13).
	Regarding claim 4, Mine teaches the recesses (groove portions) 11 are formed within the insulating material in the stator slots (recesses) 13a (Fig.8).  
	Regarding claim 5, in Mine one of the recesses (groove portions) 11 is formed in each of the stator slots (recesses) 13a (Fig.8).  
	Regarding claim 6, in Mine the recesses (groove portions) 11 are formed as elongated ducts, a longitudinal side of each of the elongated ducts extends from a first end face of the stator to an oppositely situated second end face of the stator (i.e., the groove portions 11 extend over an axial length of the armature 12; c.4:64-66).  
	Regarding claim 7, the recesses (groove portions) 11 are aligned radially in a cross- section of the stator (Fig.8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2111.02 (II), the preamble’s recitation of a “hermetic compressor” is not considered a limitation since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
        2 Per MPEP 2111.02 (II), the preamble’s recitation of a “hermetic compressor” is not considered a limitation since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).